UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-2696



GARY J. WINTON,

                                            Plaintiff - Appellant,

         versus

AM-PRO PROTECTIVE AGENCY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-65-A)


Submitted:   November 30, 1995            Decided:   April 19, 1996


Before WILKINSON, Chief Judge, and WIDENER and MOTZ, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Gary J. Winton, Appellant Pro Se.     Bernard Phillip Jeweler,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Defendant in this action alleging discrim-

ination on the basis of race, in violation of 42 U.S.C. § 2000e-5

(1988). The record reveals that Appellant failed to meet his burden

of establishing a prima facie case of discrimination. Accordingly,
we affirm on the reasoning of the district court. Winton v. Am-Pro
Protective Agency, No. CA-95-65-A (E.D. Va. Aug. 9, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process. The motion for pro-
duction of documents is denied.




                                                          AFFIRMED




                                  2